Decision Upon Application por Rehearing.
We have carefully considered the brief of counsel for plaintiffs in error in support of the application for a rehearing in this case. In brief, it is claimed by counsel for plaintiffs in error that *66the rule announced in the cases of Sites v. Haverstick, 23 Ohio St., 626; State, ex rel. Lattanner, v. Hills, 94 Ohio St., 171, and McAllister v. Hartzell, 60 Ohio St., 69, does not apply, for the reason that in the case at bar there is but one issue raised by the pleadings.
In. answer to such claim counsel for defendant in error calls attention to the case of Niemes v. Niemes, 97 Ohio St., 145. In the Niemes case there was but one issue of record, though there were several special issues which arose out of the evidence. The Supreme Court applied the rule announced in the above-mentioned cases to the Niemes case. Judge Nichols, speaking for the court, on page 150, says:
“The court also holds that within the general issue so made upon the journal there may be included and generally are included a number of issues special in their nature.”
’ This decision announces the rule well recognized ánd frequently asserted by reviewing courts. This rule may be briefly stated as follows:
■ If the jury could have fairly reached the verdict which it did by the consideration of an issue raised either in the pleadings or by the evidence, and which was not affected by an erroneous charge, then a reviewing court should presume that the verdict was based upon such issue, which was free from error. This is only another form of stating the rule that a reviewing court does not presume error and is only justified in reversing a judgment when error necessarily affects the verdict and judgment.
: lipón a careful consideration of the brief of counsel for plaintiffs in error we think the former *67decision of the court should be adhered to. The application for rehearing will be denied.
Allread and Ferneding, JJ., concur.